Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 1 of 22



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                             Case No. 18-cv-24889-GRAHAM/McALILEY

  GUSTAVO ABELLA,
                Plaintiff,

               v.

  TOWN OF MIAMI LAKES, et al.,
                    Defendants.
  ______________________________________/

                 OFFICER JUAN RODRIGUEZ’S PARTIAL ANSWER
           AND AFFIRMATIVE DEFENSES TO THE AMENDED COMPLAINT

         Defendant Officer Juan Rodriguez, pursuant to Rule 8 of the Federal Rules of Civil Pro-

  cedure, hereby ﬁles this partial Answer and asserts the following defenses to the Amended Com-

  plaint [ECF No. 26] (hereinafter the “complaint”). Any allegation not expressly admitted below

  is denied.

                                                   ANSWER

         1.         Officer Rodriguez admits that Plaintiff purports to bring an action pursuant to

  42 U.S.C. § 1983, the First and Fourteenth Amendments to the United States Constitution, and

  the laws of the State of Florida, but denies that Plaintiff has adequately pled any cause of action

  or is entitled to recover any damages from him.

         2.         Officer Rodriguez admits that Plaintiff purports to bring an action under the

  Constitution and laws of the United States, particularly the First and Fourteenth Amendments

  to the U.S. Constitution, but denies that Plaintiff is entitled to any relief through this action.

         3.         Officer Rodriguez does not contest that this Court has jurisdiction over this action.

         4.         Officer Rodriguez admits that venue is proper.

         5.         Without knowledge, and therefore denied.


                                                        1
                             OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                   TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 2 of 22



         6.      Admitted.

         7.      Without knowledge, and therefore denied.

         8.      Without knowledge, and therefore denied.

         9.      Officer Rodriguez admits that, at all relevant times, he was an officer in the Miami-

  Dade Police Department and was assigned to the Town of Miami Lakes. To the extent the re-

  maining allegations in Paragraph 9 arise out of the encounter between the Plaintiff and Officer

  Rodriguez on May 17, 2016, they are denied. To the extent they arise out of any other act or

  omission by Officer Rodriguez, he has moved to dismiss the complaint in part on the basis of

  the allegations. See [ECF No. 31].

         10.     Officer Rodriguez admits that, at all relevant times, he was an officer in the Miami-

  Dade Police Department and was assigned to the Town of Miami Lakes. He also admits that

  Plaintiff purports to sue him in his official and individual capacities.

         11.     To the extent the allegations in Paragraph 11 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         12.     Officer Rodriguez admits that he was named as a Defendant in Abella v. Simon,

  No. 11-cv-20152-CMA. To the extent the allegations in Paragraph 12 otherwise refer to Officer

  Rodriguez, he has moved to dismiss the complaint in part on the basis of the allegations. See [ECF

  No. 31]. To the extent they refer to any other subject or individual, Officer Rodriguez either (1) is

  without knowledge or information sufficient to form a belief as to the truth of, and therefore

  denies, the allegations; or (2) offers no response to the allegations, because the allegations are not

                                                     2
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 3 of 22



  directed towards Officer Rodriguez.

         13.     To the extent the allegations in Paragraph 13 arise out of the encounter between

  the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

  out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

  part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

  ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

  to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

  to the allegations, because the allegations are not directed towards Officer Rodriguez.

         14.     Officer Rodriguez admits that he was named as a Defendant in Abella v. Simon,

  No. 11-cv-20152-CMA. To the extent the allegations in Paragraph 14 otherwise refer to Officer

  Rodriguez, he has moved to dismiss the complaint in part on the basis of the allegations. See [ECF

  No. 31]. To the extent they refer to any other subject or individual, Officer Rodriguez either (1) is

  without knowledge or information sufficient to form a belief as to the truth of, and therefore

  denies, the allegations; or (2) offers no response to the allegations, because the allegations are not

  directed towards Officer Rodriguez.

         15.     To the extent the allegations in Paragraph 15 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         16.     To the extent the allegations in Paragraph 16 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

                                                     3
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 4 of 22



  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         17.     Officer Rodriguez offers no response to the allegations contained in Paragraph 17,

  because the allegations in this paragraph are not directed towards Officer Rodriguez.

         18.     Officer Rodriguez offers no response to the allegations contained in Paragraph 18,

  because the allegations in this paragraph are not directed towards Officer Rodriguez.

         19.     To the extent the allegations in Paragraph 19 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         20.     To the extent the allegations in Paragraph 20 arise out of the encounter between

  the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

  out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

  part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

  ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

  to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

  to the allegations, because the allegations are not directed towards Officer Rodriguez.

         21.     To the extent the allegations in Paragraph 21 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

                                                     4
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 5 of 22



  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         22.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         23.     To the extent the allegations in Paragraph 23 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         24.     Denied.

         25.     Denied.

         26.     Denied.

         27.     Denied.

         28.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         29.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         30.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         31.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         32.     Without knowledge, and therefore denied.

         33.     To the extent the allegations in Paragraph 33 refer to Officer Rodriguez, he has

                                                      5
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 6 of 22



  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         34.     Without knowledge, and therefore denied.

         35.     Without knowledge, and therefore denied.

         36.     Without knowledge, and therefore denied.

         37.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         38.     To the extent the allegations in Paragraph 38 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         39.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         40.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         41.     Without knowledge, and therefore denied.

         42.     To the extent the allegations in Paragraph 42 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

                                                     6
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 7 of 22



  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         43.     To the extent the allegations in Paragraph 43 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         44.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         45.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         46.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         47.     Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

  allegations in this paragraph. See [ECF No. 31].

         48.     To the extent the allegations in Paragraph 48 arise out of the encounter between

  the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

  out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

  part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

  ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

  to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

  to the allegations, because the allegations are not directed towards Officer Rodriguez.

                                                     7
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 8 of 22



                                                 Count I

         49.     Officer Rodriguez realleges and incorporates his responses to Paragraphs 1-48.

         50.     To the extent the allegations in Paragraph 50 arise out of the encounter between

  the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

  out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

  part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

  ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

  to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

  to the allegations, because the allegations are not directed towards Officer Rodriguez.

         51.     Officer Rodriguez offers no response to the allegations contained in Paragraph 51,

  because the allegations in this paragraph are not directed towards Officer Rodriguez.

         52.     To the extent the allegations in Paragraph 52 refer to Officer Rodriguez, he has

  moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

  extent they refer to any other subject or individual, Officer Rodriguez either (1) is without

  knowledge or information sufficient to form a belief as to the truth of, and therefore denies, the

  allegations; or (2) offers no response to the allegations, because the allegations are not directed

  towards Officer Rodriguez.

         53.     Officer Rodriguez offers no response to the allegations contained in Paragraph 53,

  because the allegations in this paragraph are not directed towards Officer Rodriguez.

         54.     To the extent the allegations in Paragraph 54 arise out of the encounter between

  the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

  out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

  part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

  ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient


                                                     8
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 9 of 22



  to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

  to the allegations, because the allegations are not directed towards Officer Rodriguez.

         55.     To the extent the allegations in Paragraph 55 arise out of the encounter between

  the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

  out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

  part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

  ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

  to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

  to the allegations, because the allegations are not directed towards Officer Rodriguez.

         56.     Officer Rodriguez admits that he was named as a Defendant in Abella v. Simon,

  No. 11-cv-20152-CMA. To the extent the allegations in Paragraph 56 otherwise refer to Officer

  Rodriguez, he has moved to dismiss the complaint in part on the basis of the allegations. See [ECF

  No. 31]. To the extent they refer to any other subject or individual, Officer Rodriguez either (1) is

  without knowledge or information sufficient to form a belief as to the truth of, and therefore

  denies, the allegations; or (2) offers no response to the allegations, because the allegations are not

  directed towards Officer Rodriguez.

         57.     To the extent the allegations in Paragraph 57 arise out of the encounter between

  the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

  out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

  part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

  ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

  to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

  to the allegations, because the allegations are not directed towards Officer Rodriguez.

         58.     To the extent the allegations in Paragraph 58 arise out of the encounter between

                                                     9
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 10 of 22



   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          59.     To the extent the allegations in Paragraph 59 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          60.     To the extent the allegations in Paragraph 60 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          61.     To the extent the allegations in Paragraph 61 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

                                                      10
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 11 of 22



   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

                                                  Count II

          62.     Officer Rodriguez realleges and incorporates his responses to Paragraphs 1-48.

          63.     Officer Rodriguez admits that that Plaintiff purports to sue him in his official

   and individual capacities. To the extent the other allegations in Paragraph 63 arise out of the

   encounter between the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the

   extent they arise out of any other act or omission by Officer Rodriguez, he has moved to dis-

   miss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the extent they

   refer to any other subject or individual, Officer Rodriguez either (1) is without knowledge or

   information sufficient to form a belief as to the truth of, and therefore denies, the allegations;

   or (2) offers no response to the allegations, because the allegations are not directed towards

   Officer Rodriguez.

          64.     To the extent the allegations in Paragraph 64 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31].

          65.     Officer Rodriguez admits that, at all relevant times, he was an officer in the Miami-

   Dade Police Department and was assigned to the Town of Miami Lakes. To the extent the other

   allegations in Paragraph 65 arise out of the encounter between the Plaintiff and Officer Rodri-

   guez on May 17, 2016, they are denied. To the extent they arise out of any other act or omission

   by Officer Rodriguez, he has moved to dismiss the complaint in part on the basis of the allega-

   tions. See [ECF No. 31].


                                                      11
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 12 of 22



          66.    Denied.

          67.    Denied.

          68.    Denied.

          69.    Denied.

          70.    Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

   allegations in this paragraph. See [ECF No. 31].

          71.    Officer Rodriguez has moved to dismiss the complaint in part on the basis of the

   allegations in this paragraph. See [ECF No. 31]

          72.    To the extent the allegations in Paragraph 72 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31].

          73.    To the extent the allegations in Paragraph 73 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31].

          74.    To the extent the allegations in Paragraph 74 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31].

          75.    To the extent the allegations in Paragraph 75 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31].

                                                      12
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 13 of 22



                                                 Count III

          76.     Officer Rodriguez realleges and incorporates his responses to Paragraphs 1-48.

          77.     Officer Rodriguez offers no response to the allegations contained in Paragraph 77,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          78.     Officer Rodriguez offers no response to the allegations contained in Paragraph 78,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          79.     To the extent the allegations in Paragraph 79 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          80.     To the extent the allegations in Paragraph 80 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          81.     Officer Rodriguez offers no response to the allegations contained in Paragraph 81,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          82.     To the extent the allegations in Paragraph 82 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise


                                                      13
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 14 of 22



   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          83.     To the extent the allegations in Paragraph 83 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          84.     Officer Rodriguez offers no response to the allegations contained in Paragraph 84,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          85.     To the extent the allegations in Paragraph 85 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          86.     Officer Rodriguez admits that he was named as a Defendant in Abella v. Simon,

   No. 11-cv-20152-CMA. To the extent the other allegations in Paragraph 86 arise out of the en-

   counter between the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the

                                                      14
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 15 of 22



   extent they arise out of any other act or omission by Officer Rodriguez, he has moved to dismiss

   the complaint in part on the basis of the allegations. See [ECF No. 31]. To the extent they refer

   to any other subject or individual, Officer Rodriguez either (1) is without knowledge or infor-

   mation sufficient to form a belief as to the truth of, and therefore denies, the allegations; or

   (2) offers no response to the allegations, because the allegations are not directed towards Officer

   Rodriguez.

          87.     Officer Rodriguez offers no response to the allegations contained in Paragraph 87,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          88.     Officer Rodriguez offers no response to the allegations contained in Paragraph 88,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          89.     To the extent the allegations in Paragraph 89 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          90.     Officer Rodriguez offers no response to the allegations contained in Paragraph 90,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          91.     Officer Rodriguez offers no response to the allegations contained in Paragraph 91,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          92.     Officer Rodriguez offers no response to the allegations contained in Paragraph 92,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.




                                                      15
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 16 of 22



                                                 Count IV

          93.     Officer Rodriguez realleges and incorporates his responses to Paragraphs 1-48.

          94.     Officer Rodriguez offers no response to the allegations contained in Paragraph 94,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          95.     To the extent the allegations in Paragraph 95 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          96.     Officer Rodriguez offers no response to the allegations contained in Paragraph 94,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          97.     To the extent the allegations in Paragraph 97 refer to Officer Rodriguez, he has

   moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

   extent they refer to any other subject or individual, Officer Rodriguez is without knowledge or

   information sufficient to form a belief as to the truth of, and therefore denies, the allegations.

          98.     To the extent the allegations in Paragraph 98 refer to Officer Rodriguez, he has

   moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

   extent they refer to any other subject or individual, Officer Rodriguez is without knowledge or

   information sufficient to form a belief as to the truth of, and therefore denies, the allegations.

          99.     Officer Rodriguez offers no response to the allegations contained in Paragraph 99,

   because the allegations in this paragraph are not directed towards Officer Rodriguez.

          100.    Officer Rodriguez offers no response to the allegations contained in Paragraph


                                                      16
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 17 of 22



   100, because the allegations in this paragraph are not directed towards Officer Rodriguez.

          101.    To the extent the allegations in Paragraph 101 refer to Officer Rodriguez, he has

   moved to dismiss the complaint in part on the basis of the allegations. See [ECF No. 31]. To the

   extent they refer to any other subject or individual, Officer Rodriguez is without knowledge or

   information sufficient to form a belief as to the truth of, and therefore denies, the allegations.

          102.    Officer Rodriguez offers no response to the allegations contained in Paragraph

   102, because the allegations in this paragraph are not directed towards Officer Rodriguez.

          103.    Officer Rodriguez offers no response to the allegations contained in Paragraph

   103, because the allegations in this paragraph are not directed towards Officer Rodriguez.

          104.    Officer Rodriguez offers no response to the allegations contained in Paragraph

   104, because the allegations in this paragraph are not directed towards Officer Rodriguez.

          105.    Officer Rodriguez offers no response to the allegations contained in Paragraph

   105, because the allegations in this paragraph are not directed towards Officer Rodriguez.

                                                  Count V

          106.    Officer Rodriguez realleges and incorporates his responses to Paragraphs 1-48.

          107.    To the extent the allegations in Paragraph 107 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          108.    Officer Rodriguez offers no response to the allegations contained in Paragraph

   108, because the allegations in this paragraph are not directed towards Officer Rodriguez.

                                                      17
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 18 of 22



          109.    To the extent the allegations in Paragraph 109 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          110.    To the extent the allegations in Paragraph 110 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          111.    Officer Rodriguez admits that he was named as a Defendant in Abella v. Simon,

   No. 11-cv-20152-CMA. To the extent the other allegations in Paragraph 111 arise out of the en-

   counter between the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the

   extent they arise out of any other act or omission by Officer Rodriguez, he has moved to dismiss

   the complaint in part on the basis of the allegations. See [ECF No. 31]. To the extent they refer

   to any other subject or individual, Officer Rodriguez either (1) is without knowledge or infor-

   mation sufficient to form a belief as to the truth of, and therefore denies, the allegations; or

   (2) offers no response to the allegations, because the allegations are not directed towards Officer

   Rodriguez.

          112.    To the extent the allegations in Paragraph 112 arise out of the encounter between

                                                      18
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 19 of 22



   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          113.    To the extent the allegations in Paragraph 113 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.

          114.    To the extent the allegations in Paragraph 114 arise out of the encounter between

   the Plaintiff and Officer Rodriguez on May 17, 2016, they are denied. To the extent they arise

   out of any other act or omission by Officer Rodriguez, he has moved to dismiss the complaint in

   part on the basis of the allegations. See [ECF No. 31]. To the extent they refer to any other sub-

   ject or individual, Officer Rodriguez either (1) is without knowledge or information sufficient

   to form a belief as to the truth of, and therefore denies, the allegations; or (2) offers no response

   to the allegations, because the allegations are not directed towards Officer Rodriguez.




                                                      19
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 20 of 22



                           DEFENSES AND AFFIRMATIVE DEFENSES

          1.      The Complaint fails to state a claim upon which relief can be granted in that the

   facts alleged do not establish any cause of action.

          2.      Plaintiff’s damages, if any, were the result, either in whole or in part, of the neg-

   ligence or wrongdoing of Plaintiff. Therefore, Plaintiff’s claims are barred or reducible to the

   full extent thereof.

          3.      Plaintiff’s damages, if any, are barred or reducible in each instance that Plaintiff

   failed to mitigate damages.

          4.      Officer Rodriguez has qualiﬁed immunity in connection with the facts alleged

   in the complaint because he did not violate Plaintiff’s constitutional rights.

          5.      Officer Rodriguez has qualiﬁed immunity in connection with the facts alleged in

   the complaint because he did not act in violation of clearly established law.

          6.      Officer Rodriguez has absolute immunity in connection with the facts alleged

   in the complaint because they arise from testimony he gave in a judicial proceeding.

          7.      Officer Rodriguez did not act with malice or ill will towards Plaintiff.

          8.      To the extent that Plaintiff suffered any injuries as a result of facts alleged in the

   Amended Complaint, Officer Rodriguez is not the proximate cause of those injuries.

          9.      Officer Rodriguez is entitled to a setoff for all insurance or other proceeds re-

   ceived by Plaintiff for any alleged injuries or damages, as well as for the costs incurred by Officer

   Rodriguez in this federal proceeding.

          10.     Officer Rodriguez reserves the right to assert additional defenses as appropriate.

          WHEREFORE, Defendant Officer Juan F. Rodriguez respectfully requests that this Court

   dismiss the claims against him with prejudice and/or enter judgment in his favor; that the Court

   award him attorney’s fees, litigation expenses, and costs, in accordance with applicable federal


                                                      20
                           OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                 TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 21 of 22



   and state law; and that the Court award Defendant such other relief as the Court deems proper,

   equitable, and just.

          Officer Rodriguez demands a trial by jury on all issues so triable.

   Dated: February 14, 2019.                              Respectfully submitted,
                                                          ABIGAIL PRICE-WILLIAMS
                                                          MIAMI-DADE COUNTY ATTORNEY
                                                          Stephen P. Clark Center
                                                          111 N.W. First Street, Suite 2810
                                                          Miami, Florida 33128
                                                          By:    /s/ Zach Vosseler
                                                                Zach Vosseler
                                                                Assistant County Attorney
                                                                Florida Bar No. 1008856
                                                                (305) 375-5151
                                                                zach@miamidade.gov
                                                          Counsel for Defendant Officer Juan Rodriguez




                                                     21
                          OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                TEL. (305) 375-5151
Case 1:18-cv-24889-DLG Document 32 Entered on FLSD Docket 02/14/2019 Page 22 of 22



                                      CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing was served this day, February

   14, 2019, on all counsel or parties of record in the manner indicated on the Service List below.

                                                                      /s/ Zach Vosseler
                                                                     Zach Vosseler
                                                                     Assistant County Attorney


                                              SERVICE LIST
                                     Abella v. Town of Miami Lakes
                               No. 18-cv-24889-GRAHAM/McALILEY

   Gustavo Abella                                        Eric P. Hockman
   7400 Miami Lakes Drive, Apt. D108                     ehockman@wsh-law.com
   Miami Lakes, Florida 33014                            Eric S. Kay
   (305) 305-6622                                        ekay@wsh-law.com
   gusabella4@gmail.com                                  WEISS SEROTA HELFMAN COLE & BIERMAN, P.L.
                                                         2525 Ponce de Leon Boulevard, Suite 700
   Plaintiff, pro se
                                                         Coral Gables, Florida 33134
   Service via e-mail                                    (305) 854-0800
                                                         Counsel for Defendants Town of Miami Lakes
                                                         and Alex Rey
                                                         Service via CM/ECF

                                                         David S. Henry
                                                         dhenry@kelleykronenberg.com
                                                         Jordan M. Greenberg
                                                         jgreenberg@kelleykronenberg.com
                                                         KELLEY KRONENBERG
                                                         8201 Peters Road, Suite 4000
                                                         Fort Lauderdale, Florida 33324
                                                         (954) 370-9970
                                                         Counsel for Defendant Michael Pizzi
                                                         Service via CM/ECF


   * Though the Plaintiff consented to receive Notices of Electronic Filing [ECF No. 8], he
      represented to Defendants’ counsel that he has not yet been able to receive any ﬁlings
      via CM/ECF. Until he can resolve his issues with the system, he has consented to receive
      ﬁlings via e-mail.



                                                       22
                            OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                                  TEL. (305) 375-5151
